we HM WY we KY KH KH PY HN Ke Re Re BRB RS eS
eo sa DH OH FF WH RF OO PO HT DH HN BPW YP K SC

DO oN A wv BR WwW NH GE

Case 2:19-cv-00850-JCC Document 1-2 Filed 06/03/19 Page 1 of 12

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON

 

IN AND FOR KING COUNTY
DONALD STEVENS, Civil Case No.
Plaintiff,
v. | COMPLAINT FOR DAMAGES,
_DECLARATORY RELIEF, AND
FIRST HEALTH GROUP CORP. INJUNCTIVE RELIEF
Defendant. JURY TRIAL: DEMANDED

 

4+TO: FIRST HEALTH GROUP CORP.

 

 

A lawsuit has been commenced against you in the above-entitled Court by the Plaintiff.
Plaintiffs claim is stated in the Complaint served with this Summons. In order to defend against
his lawsuit, you must respond to the Complaint by filing an Answer stating your defense in
writing and serving a copy to the Petitioner within 20 days after the service of this Summons,
excluding the day of service. If you served outside the state, you will have 60 days after service

of this Summons. A default judgment may be entered against you without notice.

Dated: April 24, 2019

Respectfully submitted,

SUMMONS - | of 10 . Brubaker Law Group PLLG
11925 110th Ave NH

Kirkland, WA 98034

206-335-8746

michael@brubakerlawgroup.com

 

 
Oo eo HN DH A BR WH Nee

Nm NN BK BK BRR BRD OR we Ss Ss
o ~~“ ON NN BP WH ONY FS OOO OM OH DH tr PB ONL CUS

 

 

Case 2:19-cv-00850-JCC Document 1-2 Filed 06/03/19 Page 2 of 12

[Nido fo orf

Michael C. Brubaker, WSBA# 49804
Brubaker Law Group PLLC

11925 110th Ave NE :
Kirkland, WA 98034

206-335-8746
michael@brubakerlawgroup.com

 

SUMMONS - 2 of 10 Brubaker Law Group PLLC
11925 110th Ave NE

Kirkland, WA 98034

206-335-8744

michael@brubakerlawgroup.com

 

 
Oo fe sa KH to & WH LPO =

NM NM NM BR RD BD BRD RD ORD ee
eo ~n DN UO BR HY NS COO OH HO NH FF WH RF S&S

Case 2:19-cv-00850-JCC Document 1-2 Filed 06/03/19 Page 3 of 12

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON

 

 

 

 

IN AND FOR KING COUNTY
DONALD STEVENS, Civil Case No.
Plaintiff,
Vv. . COMPLAINT FOR DAMAGES,
DECLARATORY RELIEF, AND
FIRST HEALTH GROUP CORP. INJUNCTIVE RELIEF
Defendant. JURY TRIAL DEMANDED
Plaintiff alleges:
INTRODUCTION

1. Plaintiff brings this action against Defendant First Health Group Corp. (hereinafter
“First Health”) for First Health’s negligent and/or knowing and willful violations of the
Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”), and for First Health,
Inc.’s violations of Washington Telecommunications and Consumer Protection Law, RCW

80.36.400 and RCW 19.86.

JURISDICTION
2. The Court has jurisdiction over these TCPA claims pursuant to 47 U.S.C. §
227(b)(3)(A) and these Washington Consumer Protection claims under RCW 4.12.020.

COMPLAINT - I of 10 Brubaker Law Group PLLO
11925 110th Ave NH

Kirkland, WA 98034

206-335-8746

michael@brubakerlawgroup.com

 

 
‘Oo co ~~ BH wm F&F WwW Ke

NM WN Nw BH DO BK KD RD RDO ee
on DH th FF WH HY KF CO CO FH DH OH SPY NY -

 

 

Case 2:19-cv-00850-JCC Document 1-2 Filed 06/03/19 Page 4 of 12

3. Jurisdiction in this Court is proper pursuant to 47 U.S.C. § 227(b)(3)(A), because at it
is a valid court under RCW 4.12.020. Jurisdiction in this Court is proper pursuant to RCW

4.12.020, because King County is the county in which the cause of action arose.

PARTIES

4, Donald Stevens is a natural person and a resident of Kirkland, Washington.

5. Mr, Stevens has never had a business relationship with First Health and never
consented to be contacted by First Health on his cellular telephone or by any other means.

6. First Health is, and, at ali times relevant to this action, a corporation headquartered at
3200 Highland Ave, Downers Grove, IL 60515.

7, First Health is a health care network referral agency which refers nationwide clients to |
itself through the use of an automated telephone dialing system which masks its identity or

another company which uses such an automated telephone dialing system.

ALLEGATIONS OF FACT
7, During the last year, First Health and/or its agents, employees, and/or contractors,
negligently or knowingly and willfully placed at least 120 automated calls to Plaintiff's cellular |
telephone in violation of the TCPA.
8. Through the TCPA, Congress recognized that auto-dialed and pre-recorded
commercial telephone communications, including calls for the purpose of commercial
solicitation, encroach significantly on individual privacy and impose unwarranted costs on

individuals. —

COMPLAINT - 2 of 10 Brubaker Law Group PLLO
11925 110th Ave NE

Kirkland, WA 98034

206-335-8746

michael@brubakerlawgroup.com

 

 
Oo fo 4 DH te & WH WH FH

Mm NM NM NH NB Bw NY NOR RR
oo ~~ DN tA BSB WH NH KS SC CO 6 DW WH Hr SP W NH KK &

 

 

Case 2:19-cv-00850-JCC Document 1-2 Filed 06/03/19 Page 5 of 12

9. By subjecting Plaintiffto unauthorized, auto-dialed calls over a sustained period of
time, First Health has abused Plaintiff's privacy rights and has violated the TCPA.

10. As part of its referral network, First Health uses or contracts with others to use
automated dialing systems to contact unsuspecting consumers - including Plaintiff - who have no
relationship with First Health, with automated calls.

12. Plaintiff believes that certain of First Health’s uniform practices and policies with
respect to its automated dialing practice are responsible for tens of thousands, or more, First
Health of the TCPA by First Health. As a result of the foregoing, Plaintiff, seeks to hold
Defendant accountable for its rampant TCPA violations and seeks relief for himself for First

Health’s TCPA violations caused by its wrongful conduct alleged below.

THE TELEPHONE CONSUMER PROTECTION ACT OF 1991 (“‘TCPA”)
| 13. Automatic telephone dialing systems, or auto-dialers (or “ATDS”), are responsible
for countless annoying, intrusive, and sometimes costly telephone calls transmitted each day to
consumers who have never conducted business with the caller, no longer conduct business with
the caller, or have not agreed to receive calls to particular telephone lines, including cellular
telephone lines, from the caller. Depending on the frequency with which a consumer receives
them, these calls can be minor inconveniences or substantial irritations, approaching harassment.
14. In 1991, Congress enacted the TCPA in response to a growing number of consumer
complaints regarding certain telemarketing practices.
15. By enacting the TCPA, Congress recognized the violation of consumer privacy
interests that occurs each time a caller uses an auto-dialer to contact a consumer with whom it

has no existing business relationship, or from whom the caller has not secured adequate consent

COMPLAINT - 3 of 10 Brubaker Law Group PLLC
11925 110th Ave NE

Kirkland, WA 98034

206-335-8746

michael@brubakerlawgroup.com

 

 
Oo co ns Dw SP WwW Ye

Behm NH BN YN NN GE SY Re Pe Be RB Se OE
on TH UN BSB WH KF CO CO MW HTD DH AN FW HK

 

 

Case 2:19-cv-00850-JCC Document 1-2 Filed 06/03/19 Page 6 of 12

to transmit calls. Periodically since 1991, the Federal Communications Commission (“FCC”),
which is charged with developing regulations implementing the TCPA, has issued rules
expanding the scope of consumer protections offered by the statute in order to reflect and
counteract the increasing aggressiveness and persistence with which marketers, scam artists,
collection agencies, and others have employed auto-dialing technolo gies.

16. The TCPA makes it unlawful "to make any cail (other than a call made for emergency
purposes or made with the prior express consent of the called party) using an automatic
telephone dialing system or an artificial or prerecorded voice... to any telephone number assigned
to a... cellular telephone service." See 47 U.S.C. § 227(b)(1)(A)(ii). The TCPA provides a
private cause of action to persons who receive calls in violation of 47 U.S.C. § 227(b)(1)(A). See
47 U.S.C. § 227(b)(3).

17. As of October 16, 2013, the TCPA requires callers using auto-dialers or artificial or
prerecorded voice messages to obtain prior express written consent for commercial calls to
cellular telephone lines, including SMS or text messaging calls. Prior express written consent is
also required, as of October 16, 2013, for calls made to residential telephone lines using an
attificia! or prerecorded voice message.

18. Through the TCPA, Congress and the FCC have imposed a simple requirement upon
persons making commercial telephone communications: call the telephone number without
autodialing equipment and without an artificial or prerecorded voice messages, unless and until
the consent of the call recipient to receive auto-dialed or artificial and prerecorded voice calls is
secured.

19. In or around January 2019, First Health or its agents, employees, or contractors began

placing calls to Plaintiff's cellular telephone number, 206-XXX-6196.

COMPLAINT - 4 of 10 Brubaker Law Group PLLO
11925 110th Ave NE

Kirkland, WA 98034

206-335-8746

michael@brubakerlawgroup.com

 

 
COO “TO OA OR OW OB RK OD UO UH UNO OP OY YO

Oo oo ~~ DA UO fF WH BM Pe

purposes"; rather, they were commercial solicitation calls concerning F irst Health’s health care

 

 

Case 2:19-cv-00850-JCC Document 1-2 Filed 06/03/19 Page 7 of 12

20. First Health and its agents, employees, affiliates, or contractors used a different phone
numbers at different times. The caller identification number of First Health’s calls were often
times very similar, for example, one phone call would come from 267-371-5237 and the next
would be from 267-371-5237.

| 21. When answering Kirst Health’s calls, Plaintiff heard voice recordings an identical
message every time.

22. Defendant F irst Health’s ATDS, its employees, agents, or contractors initiated more |
than 105 such calls to Plaintiff's cellular telephone number between January 2019 and the filing
of this complaint.

23, Defendant’s ATDS continue to dial Plaintiff's cellular telephone and to this day have
not stopped.

24. In placing unlawful auto-dialed calls to Plaintiff's cellular telephone, First Health may
have acted on its own behalf or may have contracted another company. |

25. First Health and its agents, employees, affiliates, or contractors employ ATDS
technologies that meet the definition set forth in 47 U.S.C. § 227(a)(1), and used their ATDS
systems to make each of the aforementioned calls to Plaintiff on his cellular telephone.

26. First Health’s calls to Plaintiff's cellular telephone were not for “emergency

network.
27. On information and belief, Plaintiff alleges that First Health is knowledgeable
concerning the TCPA's restrictions on auto-dialing and use of automated or prerecorded voice

messages in calls made to cellular telephone lines.

COMPLAINT - 5 of 10 Brubaker Law Group PLLC
11925 110th Ave NH
‘Kirkland, WA 98034

206-335-8746

michael@brubakerlawgroup.com

 

 
MN NNN ND DDS ww ee ee
oa AAP OH SB SF oR AAA BONE SS

wo oN DHA BR wWN

 

 

Case 2:19-cv-00850-JCC Document 1-2 Filed 06/03/19 Page 8 of 12

28, Plaintiff alleges that more than once in twelve months, First Health, its agents,
employees and/or contractors called him as part of a commercial solicitation practice concerning
business unrelated to Plaintiff. Plaintiff alleges further that First Health endant knew that the
policies, procedures, and practices through which that commercial solicitation practice was
conducted included the transmission of auto-dialed calls or calis using automated or prerecorded
voice messages.

29, Plaintiff alleges that First Health knew that its practices and/or calling campaigns

included the transmission of such calls to cellular telephone lines,

CLAIMS FOR RELIEF
COUNT I - NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION
ACT 47 U.S.C, § 227, et seq.

30. Plaintiff repeats and realleges Paragraphs 1-29 of this Complaint and incorporates
them herein by reference. |

31. First Health negligently placed automated calls and/or calls employing automated or
prerecorded voice messages to a telephone number assigned to a cellular telephone belonging to
Plaintiff.

32. Each of the aforementioned calls by First Health constitutes a negligent violation of |
47 U.S.C, § 227(b)(1)(A)(ii), which prohibits persons within the United States from making any
call using any automated telephone dialing system or any automated or prerecorded voice
message to any telephone number assigned to a cellular telephone without the prior express

consent of the call recipient.

COMPLAINT - 6 of 10 Brubaker Law Group PLLO
11925 110th Ave NE

Kirkland, WA 98034

206-335-8744

michael@brubakerlawgroup.com

 

 
Oo oo ~s AO US WY YS

Nw BP KH KB Bh BR BRD ORD NR rR OS SO

 

 

Case 2:19-cv-00850-JCC Document 1-2 Filed 06/03/19 Page 9 of 12

33. As a result of First Health’s negligent violations of the TCPA, Plaintiff is entitled to
an award of $500.00 in statutory damages for each call made to him in violation of the TCPA,
pursuant to 47 U.S.C. § 227(b)(3).

34. Additionally, Plaintiff seeks injunctive relief prohibiting such conduct by First Health

in the future.

COUNT II - KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
CONSUMER PROTECTION ACT 47 U.S.C. § 227, et seq.

35. Plaintiff repeats and realleges Paragraphs 1-34 of this Complaint and incorporates
them herein by reference,

36. First Health knowingly and/or willfully placed the automated calis and/or calls
employing automated or prerecorded voice messages described herein, which resulted in First
Health or its agents, employees, or contractors contacting a cellular telephone belonging to
Plaintiff.

37. Each of the aforementioned calls by First Health constitutes a knowing and/or willful
violation of 47 U.S.C. § 227(b)(1)(A)(iii), which prohibits persons within the United States from
making any call using any automated telephone dialing system or any automated or prerecorded
voice message to any telephone number assigned to a cellular telephone without the prior express
consent of the call recipient.

38. As a result of First Health’s knowing and/or willful violations of the TCPA, Plaintiff
is entitled to an award of $1,500.00 in statutory damages for each call made to them in violation
of the TCPA, pursuant to 47 U.S.C. § 227(b)(3).

39, Plaintiff also seeks an award of attorneys' fees and costs of suit.

COMPLAINT - 7 of 10 Brubaker Law Group PLL
11925 116th Ave NE
Kirkland, WA 98034

206-335-8746
michael @brubakerlawgroup.com

 

 
Oo oo SI HD A FP WY MY

NM Bb BR Nw BR DR ROR mR eS
on HA UO BP WN RF SG OBO wna BH NH FP WW HP KF S&S

 

 

Case 2:19-cv-00850-JCC Document 1-2 Filed 06/03/19 Page 10 of 12

40. Additionally, Plaintiff seeks injunctive relief prohibiting such conduct by First Health

in the future,

COUNT Ill - VIOLATIONS OF WASHINGTON CONSUMER PROTECTION LAW R.C.W.
19.86

41. Plaintiff repeats and realleges Paragraphs 1-40 of this Complaint and incorporates
them herein by reference.

42, Washington law provides that, “No person may use an automatic dialing and
announcing device for purposes of commercial solicitation. This section applies to all
commercial solicitation intended to be received by telephone customers within the state.” RCW
80.36,400. |

43, Washington law further provides that, “A violation of this section is a violation of
chapter 19.86 RCW. It shall be presumed that damages to the recipient of commercial
solicitations made using an automatic dialing and announcing device are five hundred dollars,”
dd.

44. As aresult, Plaintiff is entitled to, and does seek statutory and actual damages,

equitable relief, and costs and attorneys’ fees.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that the Court grant Plaintiff the
following relief against First Health: |
(a) A declaration that First Health violated the TCPA;

(b) A declaration that First Health violated Washington Consumer Protection Law;

COMPLAINT -8 of 10 Brubaker Law Group PLLC
, _ 11925 110th Ave NE

Kirkland, WA 98034

206-335-8746

michael@brubakerlawgroup.com

 

 
Oo oN DH WB WwW He

NN KB BF WB NH KB BN Ne rw! RO
oo ~n HR OH B&B WH HB KF SF CO Mr HS HD A SP WH HY KF OO

 

 

Case 2:19-cv-00850-JCC Document 1-2 Filed 06/03/19 Page 11 of 12

(c) Injunctive relief prohibiting violations of the TCPA and Washington Consumer
Protection Law by First Health in the future;

(d) Statutory damages of $500.00 for each and every negligent violation of the TCPA
pursuant to 47 U.S.C. § 227(b)(3)(B); |

(e) Statutory damages of $1,500.00 for each and every knowing and/or willful violation
of the TCPA pursuant to 47 U.S.C. §227(b)(3){B);

(f) Pre- and post-judgment interest on any monetary award, as permitted by law;

(g) An award of attorneys’ fees and costs of suit to counsel for Plaintiff and

(h) Such other relief as the Court deems just and proper.

COMPLAINT - 9 of 10 Brubaker Law Group PLLO
11925 110th Ave NE

Kirkland, WA 98034

206-335-8746

michael@brubakerlawgroup.com

 

 
Co CO Sj A UW F&F WwW NS

MO Nw NM Bw NB BW ON NR re
Fo “SI OA OU BSB BH KH! Oo OO lL OHhU OUD Or OC DULY Cl

 

 

Case 2:19-cv-00850-JCC Document 1-2 Filed 06/03/19 Page 12 of 12

 

TRIAL BY JURY DEMANDED ON ALL COUNTS

Dated: April 24, 2019

Respectfully submitted,

[Mito mofer

Michael C. Brubaker, WSBA# 49804
Brubaker Law Group PLLC

11925 110th Ave NE

Kirkland, WA 98034

206-335-8746
michael@brubakerlawgroup.com

 

COMPLAINT - 10 of 10 Brubaker Law Group PLLQ
11925 110th Ave NE

Kirkland, WA 98034

206-335-8746

michael@brubakerlawgroup.com

 

 
